Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Lunceford, Ph.D., J.D. on 3/25/2021.

The application has been amended as follows: 

In claim 14 line 7 after “Parachlorella” insert --- kessleri---.
In claim 16 last line after “Parachlorella” insert --- kessleri---.
In claim 28 line 2 delete “the”.
In claim 28 line 3 after “soil” insert --- associated with a plant ---.
In claim 28 line 6 after “Parachlorella” insert --- kessleri---.
In claim 30 last line after “Parachlorella” insert --- kessleri---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest applying lysed Chlorella and/or Parachlorella as a liquid formulation comprising 0.1% culture soilds of Chlorella and/or Parachlorella to a soil at a 
The Specification at Table 75 demonstrates that application of Chlorella to the soil increases the carbon score of the soil.
The prior art does not teach or suggest application of lysed Chlorella and/or Parachlorella at concentration of 0.001-0.1% to a soil associated with a plant increases the carbon score in the soil by at least about 10% over 10-15 days.
The Declaration of 3/19/21 provides data demonstrating activity of the lysed cells versus the whole cells of Chlorella and Parachlorella on carbon score in the soil. The data shows that the lysed cells yields the higher carbon score in the soil. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616